Citation Nr: 0604351	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  98-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for post 
concussion headaches, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
1954, and was awarded the Purple Heart for wounds incurred in 
combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted the veteran's claim of 
entitlement to service connection for both post concussion 
headaches and PTSD, at a 10 percent evaluation.  The 
veteran's evaluation for PTSD was increased during the course 
of this appeal to 50 percent, effective the date of claim, 
however, the veteran continues to disagree with the level of 
disability assigned.  

These issues were remanded by the Board in March 2001 and 
July 2003 for further development, and now return again 
before the Board.

The Board also notes that, during the course of this appeal, 
the veteran was granted service connection for hearing loss; 
therefore that issue is no longer in appellate status.


REMAND

As to the issue of entitlement to an increased evaluation for 
the veteran's service connected post concussion headaches, 
the Board notes that the veteran's most recent VA examination 
for this disability was in September 2001, over four years 
ago.  The veteran's representative, in a statement dated 
November 2005, has requested that this issue be remanded for 
a current VA examination to properly assess the veteran's 
present level of disability.  Considering the amount of time 
that has elapsed since the veteran's previous examination, 
the Board finds that this issue should be remanded so that 
the veteran can receive a current VA examination for this 
disability.

As to the issue of entitlement to an increased evaluation for 
his service connected PTSD, the Board notes that the 
veteran's representative, again in a statement dated November 
2005, indicated that, if the veteran could not be granted a 
70 percent evaluation, the veteran should be given a further 
VA examination to address the present level of his 
symptomatology, as the veteran's representative felt that the 
veteran's current symptomatology was more consistent with a 
70 percent evaluation.  As the veteran has not been given a 
VA examination for this disability since September 2001, and 
as the veteran's representative appears to be indicating that 
the veteran's disability has increased in severity since his 
last VA examination, the Board is of the opinion that the 
veteran should be afforded the opportunity to be given an 
additional VA examination to address the present level of 
severity of this service connected disability.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. for the 
following development:

1.  Contact the veteran and request that he 
provide the names and addresses of all health 
care providers who have treated him for 
headaches and PTSD since 2001.  After 
obtaining any required releases, please obtain 
those records and associate them with the 
veteran's claims folder.

2.  After the above development has been 
completed, and any relevant records associated 
with the veteran's claims file, the veteran 
should be provided with a VA examination to 
determine the current level of severity of his 
service connected PTSD.  All indicated tests 
and studies should be undertaken.  The claims 
file should be reviewed by the examiner, and 
the examiner should indicate in his report 
that the file has been reviewed.  The examiner 
is requested to obtain a detailed clinical 
history.  

3.  The veteran should also be provided with a 
VA examination to determine the current 
severity of his service connected post 
concussion headaches.  All indicated tests and 
studies should be undertaken.  The claims file 
should be reviewed by the examiner, and the 
examiner should indicate in his report that 
the file has been reviewed.  The examiner is 
requested to obtain a detailed clinical 
history.  The examiner should also comment on, 
if applicable, the frequency and severity of 
any prostrating headache attacks the veteran 
has.

4.  Thereafter, the RO should re-adjudicate 
the claims on appeal.  If any benefit sought 
is not granted, the veteran should be 
furnished a supplemental statement of the 
case, and provided an opportunity to respond.  
The case should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


